May 07, 2004


Mr. Robert F. Brown
Brown & Hofmeister, L.L.P.
1717 Main Street, Suite 4300
Dallas, TX 75201-4335
Mr. Bruce W. Bringardner
Thompson Coe Cousins & Irons, LLP
700 N. Pearl Street, 25th Floor
Dallas, TX 75201

RE:   Case Number:  02-0369
      Court of Appeals Number:  02-00-00205-CV
      Trial Court Number:  98-10690-16

Style:      TOWN OF FLOWER MOUND, TEXAS
      v.
      STAFFORD ESTATES LIMITED PARTNERSHIP

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Stephanie    |
|   |Lavake           |
|   |Ms. Tracy Kunkel |